SUMMARY ORDER

Altagrace Aime (“Aime”) appeals from a decision of the United States District Court for the Eastern District of New York (Carol Bagley Amon, J.) granting summary judgment in favor of Augustana Lutheran Home (“Augustana”) and dismissing Arne’s claim of racial discrimination pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1). Aime claims she was fired from her position as a nurse’s aide at Augustana because she is Mrican-American. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues. We affirm, substantially for the reasons articulated in the Magistrate Judge’s report adopted by the district court.
Augustana terminated Arne following its investigation of an allegation that Aime assaulted a resident. The investigation concluded that Aime struck a resident in July, 1999 and brought to the fore a prior, unreported allegation of a 1998 assault by Ame against a coworker. To survive a motion for summary judgment, Ame was required to show, by a preponderance of the evidence, that Augustana’s purported reasons for terminating Aime were merely a pretext for racial discrimination. See Byrnie v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 102 (2d Cir.2001).
Aime points to no evidence that her termination was motivated by racial animus rather than the investigation into Aime’s alleged assault of an Augustana resident during her employment. Ame insists that she did not in fact assault the resident, but that is not the question. Absent dispute as to a genuine issue of material fact regarding Augustana’s motive for terminating Aime, her Title VII claim cannot survive summary judgement. See Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999).
For the reasons set forth above the judgment of the district court is AFFIRMED.